DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 2-6 and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US Pub. 2019/0294674) in view of Pinson et al., (US Pub. 2010/0121638 hereinafter Pinson) and further in view of Gruenstein et al., (US Pub. 2013/0346078, hereinafter Gruenstein).
Regarding claim 1, Wang discloses a speech recognition system connectible to an external [general-purpose] speech recognition system, the speech recognition system comprising:
a specific application speech recognizer configured for converting an inputted speech signal into a first phonetic text ([0050][0051] a mobile phone receives user’s voice and obtains a first sentence by performing a voice recognition; [0062]-[0065][0068]-[0070] converting first sentence into Chinese-phonetic-alphabets);
a comparator configured for receiving the first phonetic text [from the specific application speech recognizer and the written text [from the general-purpose speech 
an enhancer configured for receiving the phonetic text alignment result from the comparator and constituting the phonetic text alignment result after a path weighting with the written text from the [general-purpose] speech recognition system and the first phonetic text to form an outputting recognized text ([0062]-[0065][0068]-[0070] obtaining third recognition result as a final recognition output).
Wang does not explicitly teach, however Pinson does explicitly teach the bracketed limitation:
constituting the phonetic text alignment result, after a [path weighting], with the written text from the general-purpose speech recognition system and the first phonetic text to form an outputting recognized text ([0119] “Hidden Markov Models (HMM) use the class probability estimates along with transition probabilities to compute the most likely sequence of intended speech sounds“; Fig. 18 and [0196] “The weighting analysis and output engine may include … an algorithm may involve simple weighting of the central words in a segment with higher values than the words at the edges of the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Oyaizu with using Hidden Markov Model as taught by Pinto to improving automatic speech recognition by using the most robust and relevant aspects of the speech signal (Pinson, [0003][0015]).
Oyaizu in view of Pinto does not explicitly teach, however Gruenstein does explicitly teach:
a speech recognition system connectible to an external general-purpose speech recognition system: and while the general-purpose speech recognition system Is configured for converting the speech signal into a written text (Gruenstein, Fig. 1, [0018][0030][0031] During state (d), the client-based speech recognizer 126 of the ASR engine 114 performs speech recognition to determine a client transcription of the input speech. During state (e), the server-based speech recognizer 124 performs speech recognition on the input speech and output a text string).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Oyaizu in view of Pinson with distributed recognition including the external recognition system as taught by Gruenstein to improve the overall speech recognition accuracy (Gruenstein, [0037]).
Regarding claim 2, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 1, and Wang further discloses:
wherein the comparator comprises a phonetic text converting unit configured for converting the written text into the second phonetic text and a phonetic text aligning unit configured for aligning the second phonetic text with the first phonetic text based on the similarity of pronunciation to form the phonetic text alignment result ([0050]-[0060] similarity calculation of first and second sentence).
Regarding claim 3, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 2, and Wang further discloses:
wherein the phonetic text converting unit uses a segmentation algorithm to read a pronunciation dictionary and segments the written text, and reads the pronunciation dictionary again to convert correspondingly the segmented written text into the second phonetic text ([0051][0071] recognizing on the based of a segmentation domain library).
Regarding claim 4, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 2, and Wang further discloses:
wherein the phonetic text converting unit refers to an external pronunciation dictionary to segment the written text and find pronounces thereof ([0051][0071] a segmentation domain library including a plurality of sentences in the segmentation domain).
Regarding claim 5, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 2, and Wang further discloses:
wherein the phonetic text aligning unit comprises converting phonetic text representation that does not contain segmentation information, initializing a distance matrix, calculating a cost of an aligned path and searching for an aligned path 
Regarding claim 6, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 2, and Wang further discloses:
wherein the phonetic text aligning unit dynamically programs the second phonetic text and the first phonetic text to obtain corresponding phonetic text paragraphs ([0061] “the enhanced recognition condition may be dynamically adjusted during the recognition process”).
Regarding claim 7, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 1, and Wang further discloses:
wherein the phonetic text alignment result is represented by a lattice graph or a sausage graph (Fig. 4, [0053] the phonetic symbol sequence by representing line by line).
Regarding claim 8, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 1, and Wang further discloses:
a storage configured for connecting or communicating with the specific application speech recognizer, the comparator and the enhancer and an input terminal configured for receiving and providing the speech signal to the storage ([0114][0115] and Fig. 13 is a block diagram showing a configuration of the speech recognition device).
Regarding claim 9, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 8, and Wang further discloses:

Regarding claim 10, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 8.
Wang does not explicitly teach, however Pinson does explicitly teach
wherein the storage is further configured for storing a phonetic confusion table, and the enhancer comprises a path weighting unit configured for receiving the phonetic text alignment result, reading the phonetic confusion table, and distributing path weight for a confusion degree of the phonetic text alignment result ([0119] “Hidden Markov Models (HMM) use the class probability estimates along with transition probabilities to compute the most likely sequence of intended speech sounds“).
Regarding claim 11, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 10.
Wang does not explicitly teach, however Pinson does explicitly teach:
wherein the enhancer further comprises a confusion phone path extending unit configured for receiving the phonetic text alignment result that has the path weight distributed and reading the phonetic confusion table ([0119] “Hidden Markov Models 
Regarding claim 12, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 11, and Wang further discloses:
wherein the second phonetic text and the first phonetic text have a confidence value, when the confidence value is less than a threshold value the confusion phone path extending unit extends similar phones of each phonetic text that has the confidence value lower than the threshold value in a parallel manner, and weight of each of the similar phones refers to a distribution weight of the path weighting ([0005][0017][0060]-[0062] “When the first similarity is less than the first threshold value of 0.85 and greater than the second threshold value of 0.75, a Chinese-phonetic-alphabet-based enhanced recognition is triggered, and the process proceeds”).
Regarding claim 13, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 1.
Wang does not explicitly teach, however Gruenstein does explicitly teach:
a distributor configured for distributing the speech signal to the general-purpose speech recognition system and the specific application speech recognizer (Gruenstein, Fig. 1, [0018][0030][0031] During state (d), the client-based speech recognizer 126 of the ASR engine 114 performs speech recognition to determine a client transcription of the input speech. During state (e), the server-based speech recognizer 124 performs speech recognition on the input speech and output a text string).
Regarding claim 14, Wang in view of Pinson and further in view of Gruenstein discloses the speech recognition system of claim 1, and Wang further discloses:

	Regarding claim 15, Wang discloses a speech recognition method, comprising: 
 converting, by a comparison module of the speech recognition system, the written text from the [general-purpose] speech recognition system into a second phonetic text, and aligning the second phonetic text with the first phonetic text based on similarity of pronunciation, to output a phonetic text alignment result ([0050][0051] a mobile phone receives user’s voice and obtains a first sentence by performing a voice recognition and a server obtain a second sentence; [0062]-[0065][0068]-[0070] converting first sentence and the second sentence into Chinese-phonetic-alphabets and then performing vectorization processing; comparing the first sentence-meaning recognition result to the second sentence-meaning recognition result); and 
receiving, by an enhancement module of the speech recognition system, the phonetic text alignment result from the comparison module, and constituting the phonetic text alignment result, after a [path weighting], with the written text from the [general-purpose] speech recognition system and the first phonetic text, to form an outputting recognized text ([0062]-[0065][0068]-[0070] obtaining third recognition result as a final recognition output).
Wang does not explicitly teach, however Pinson does explicitly teach the bracketed limitation:
constituting the phonetic text alignment result, after a [path weighting], with the written text from the general-purpose speech recognition system and the first phonetic text to form an outputting recognized text ([0119] “Hidden Markov Models (HMM) use 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Wang with using Hidden Markov Model as taught by Pinto to improving automatic speech recognition by using the most robust and relevant aspects of the speech signal (Pinson, [0003][0015]).
Wang in view of Pinto does not explicitly teach, however Gruenstein does explicitly teach including the bracketed limitation:
[general-purpose] speech recognition system; and Converting, by a specific application speech recognition module of a speech recognition system, an inputted speech signal into a first phonetic text, converting, by a [general-purpose speech recognition system], the speech signal into a written text (Gruenstein, [0022] “ASR engine 105 incorporates a server-based speech recognizer 124 that uses language model 125. Language model 125 may be a large vocabulary statistical language model capable of transcribing complex user dictations, and may be designed to handle transcriptions over a large number of users”; Fig. 1, [0018][0030][0031] During state (d), 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Oyaizu in view of Pinson with distributed recognition including the external recognition system as taught by Gruenstein to improve the overall speech recognition accuracy (Gruenstein, [0037]).
Regarding claims 16-24, Claims 16-24 are the corresponding method claims to system claims 2-6, 9-10, 12, and 13 respectively. Therefore, claims 16-24 are rejected using the same rationale as applied to claims 2-6, 9-10, 12, and 13 above.
Regarding claim 25, Claims 25 the corresponding program product claim to method claim 15. Therefore, claim 25 is rejected using the same rationale as applied to claim 15 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659